THE STATE OF TEXAS
                        MANDATE
                    *********************************************


TO THE 3RD DISTRICT COURT OF ANDERSON COUNTY, GREETING:

        Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 15th
day of July, 2015, the cause upon appeal to revise or reverse your judgment between

                                 JOHN R. SOARD, Appellant

                        NO. 12-14-00211-CV; Trial Court No. 3-42003

                                     By per curiam opinion.

             TERRY THORN, SHELIA SMITH AND MARY PAGE, Appellees

was determined; and therein our said Court made its order in these words:

       “THIS CAUSE came on to be heard on the motion of Appellee TERRY THORN to
dismiss the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED
and DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed
for want of prosecution, and that the decision be certified to the court below for observance.”

        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the 25th day of September, 2015.


                       PAM ESTES, CLERK


                       By: _______________________________
                           Chief Deputy Clerk